139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chasidah AVRAHAM, Plaintiff-Appellant,v.John DALTON, Secretary;  Dept. of Defense;  China Lake FireDepartment, Defendants-Appellees.
No. 97-55680.D.C. No. CV-96-06393-RAP.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California Richard A. Paez, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Chasidah B.D. Avraham appeals pro se the district court's dismissal with prejudice of her second amended complaint for failing to comply with the pleading requirements of Fed.R.Civ.P. 8.  We affirm.


3
The district court provided Avraham with specific guidance on how to amend her complaint to satisfy Rule 8's pleading requirements.  Despite the district court's guidance, Avraham's second amended complaint is unclear and rambling.  Under these circumstances, the district court did not abuse its discretion by dismissing Avraham's second amended complaint with prejudice.  See McHenry v. Renne, 84 F.2d 1172, 1177-78 (9th Cir.1996).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3